Citation Nr: 0729020	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-10 818A	)	DATE
	)
	)

On appeal from the
Central ArkansasVeterans Healthcare System, Little Rock, 
Arkansas


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided by Baxter Regional Medical Center from September 5, 
2005, through September 14, 2005.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and daughter


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran reportedly served on active duty from January 
1961 to January 1964.

By letters dated in September and October 2005, the VA 
medical center in Little Rock, Arkansas (the agency of 
original jurisdiction (AOJ)) advised various private medical 
providers that the claims under the Millenium Health Care and 
Benefits Act had been approved for authorization of care and 
payment until the point the veteran's medical condition had 
stabilized which, in this case, was September 4, 2005.  The 
veteran was sent copies of these letters.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was hospitalized at the Baxter Regional Medical 
Center from September 4, 2005, through September 14, 2005.  
He incurred medical expenses during the hospitalization, and 
the VA has authorized payment or reimbursement for such 
expenses only for those incurred on September 4, 2005.  It 
was determined that his medical condition had stabilized as 
of that date, and that he could have been transferred to a VA 
facility.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Although a VCAA letter was sent to the veteran in February 
2006, it did not adequately inform the veteran of the type of 
evidence he would need to substantiate his claim.  In 
addition, the statement of the case did not contain the 
correct legal criteria under which the veteran's claim was 
adjudicated.  In fact, the statement of the case cited the 
provision that applies when a veteran has a service-connected 
disability.  Payment or reimbursement for emergency services 
for nonservice-connected conditions in non-VA facilities may 
be authorized under 38 U.S.C.A. 
§ 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1003 (2007).  
Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106-177, and the Act 
became effective as of May 29, 2000.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a VCAA notice 
letter as to the claim for payment or 
reimbursement for medical services 
provided by Baxter Regional Medical Center 
from September 5, 2005, through September 
14, 2005. in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and any other applicable 
legal precedent.  

2.  Following completion of the above, the 
AOJ should review the evidence and 
determine whether the veteran's claims may 
be granted.  If not, he should be 
furnished an appropriate supplemental 
statement of the case, which includes the 
correct statutory and regulatory 
provisions, and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________

K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



